Citation Nr: 0029034	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  95-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of 
cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1948 to 
May 1961.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO), which found that a well grounded claim had not 
been submitted for service connection for cerebrovascular 
accident.

We note that the appellant has also perfected an appeal as to 
the issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from December 8 
through 14, 1994.  This issue is the subject of a separate 
decision because the agency of original jurisdiction in this 
matter is not VARO, but rather the Atlanta, Georgia, VA 
Medical Center.  See OFFICE OF THE CHAIRMAN, BOARD OF VETERANS' 
APPEALS, MEMORANDUM No. 01-99-12 (March 26, 1999) (matters 
arising out of two or more agencies of original jurisdiction 
will be addressed in separate decisions; for example appeals, 
decided by a medical center).


FINDING OF FACT

Competent medical evidence has been presenting suggesting 
that service-connected residuals of cervical injuries 
contributed to the appellant's cerebrovascular accident 
(secondary to carotid artery disease).


CONCLUSION OF LAW

A well grounded claim for service connection for residuals of 
cerebrovascular accident has been presented.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for residuals of 
cerebrovascular accident (CVA).  He is service connection for 
residuals of a cervical spine injury that occurred during a 
parachute accident during service.

A VA treatment note dated July 1983 noted that the appellant 
had "severe cervical spondylosis," and "partially blocked 
carotid artery (since 1968)" with intermittent paralysis of 
the right face.

Private hospital records dated December 1994 reflect that the 
appellant sustained a CVA apparently due to occlusion of the 
left internal carotid artery and complete occlusion of the 
right internal carotid artery at its origin.

In support of the claim for service connection for residuals 
of the December 1994 CVA, VARO received a private 
neurological opinion dated October 1995.  Therein, W.M. 
Boehm, M.D., stated that he reviewed the July 1983 VA 
treatment entry, showing that the appellant had a partially 
blocked left carotid artery since 1968, and that he believed 
that the appellant "was having symptoms that could have been 
related to the partial blockage of the left carotid artery."  
Dr. Boehm further stated that "[c]onsidering the severity of 
the cervical injuries which [appellant's name redacted] 
sustained in the parachute accident, it is entirely possible 
that those injuries contributed to his carotid artery 
disease."

Having the reviewed the evidence of record, the Board finds 
that the appellant has submitted evidence which is sufficient 
to justify a belief that his claim is well grounded for 
service connection for residuals of CVA.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  This evidence clearly includes competent medical 
evidence suggesting that service-connected residuals of 
cervical injuries contributed to carotid artery disease which 
caused his December 1994 CVA.

Accordingly, to the extent of the finding that the claim is 
well grounded, the appeal is resolved in the appellant's 
favor.

ORDER

To the extent of the finding that the claim for service 
connection for residuals of cerebrovascular accident is well 
grounded, the appeal is resolved in the appellant's favor.


REMAND

As the appellant has presented a well grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this case, VARO should obtain a VA medical opinion 
addressing the etiology of the December 1994 CVA.

Accordingly, this case is REMANDED to VARO for the following 
action:

1.  VARO should obtain a VA medical 
opinion addressing whether or not it is 
as likely as not that the appellant's 
service-connected residuals of cervical 
injuries (traumatic arthritis of the 
cervical spine with demonstrable 
deformity, residual fracture C5-6) caused 
or contributed to his December 1994 
cerebrovascular accident.  Also, this 
opinion should specifically indicate:

(a) whether or not the appellant's 
service-connected cervical spine 
injuries caused or contributed to 
the carotid blockage, noted on VA 
treatment entry dated July 1983 as 
existing since 1968, as suggested by 
Dr. Boehm in his October 1995 
medical opinion.

(b) whether or not the appellant's 
service-connected cervical spine 
injuries caused or contributed to 
his December 1994 cerebrovascular 
accident.

(c) whether or not carotid artery 
blockage caused or contributed to 
the December 1994 cerebrovascular 
accident; if not, the etiology of 
the December 1994 cerebrovascular 
accident must be clearly identified 
for the record.

A complete rationale for all opinions 
expressed must be provided.  The 
physician's medical opinion must be based 
on sound medical principles and the 
recorded medical history in the claims 
folder.  The claims folder must be 
available for review by the physician 
along with a copy of this decision and 
remand.

2.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 



